Citation Nr: 1510394	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-33 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from July 1991 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran timely appealed a decision informing him that he was entitled to only five days of Chapter 33 benefits, was not provided any separate notice prior to the decision informing him of the consequences of the election or an opportunity to rescind the application, did not otherwise have an opportunity to rescind the election once the decision had been made, and clearly had no intent to receive only five days of Chapter 33 benefits, which could be of no possible advantage.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Chapter 33 Post-9/11 GI Bill program in lieu of benefits under the Chapter 30 MGIB program have not been met. 38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 21.9520, an individual "may make an irrevocable election to receive" Chapter 33 benefits by, in relevant part, properly completing VA Form 22-1990 (emphasis added).  The question is whether, in submitting VA Form 22-1990 and receiving a decision a month later granting Chapter 33 benefits, with a result that he lost his remaining five days of Chapter 30 benefits as well as the possibility of twelve additional months of Chapter 33 benefits, the Veteran's election was irrevocable.  For the following reasons, the Board finds that the criteria for making an irrevocable election were not satisfied. 

The Veteran initially applied for Chapter 33 benefits in July 2010 by submitting VA Form 22-1990.  The RO sent an August 2011 e-mail to the Veteran and an August 2011 follow-up letter informing him that he had 5 days remaining of Chapter 30 benefits, and that he could either give up the MGIB Chapter 30 benefits and receive 5 days of Post-9/11 Chapter 33 benefits, or "disregard this application, use up the 5 days of Chapter 30 and then reapply for" Chapter 33 benefits.  The letter and e-mail further informed the Veteran that doing so "could then get you up to an additional 12 months of Post-9/11 benefits."  According to the letter and e-mail, if the application were disregarded, the Veteran would have his school submit the next enrollment under Chapter 30, and then he would apply for Chapter 33 benefits, asking for an effective date of 6 days after the enrollment starts.  The letter included a section where the Veteran could indicate his choice to either relinquish Chapter 30 benefits in lieu of Chapter 33 benefits or to rescind the application.  The Veteran did not respond, and a September 2011 letter informed the Veteran that his claim for Chapter 33 benefits was denied since the Veteran had not provided the information requested.  Notably, the application form itself also provided almost identical information regarding the need to exhaust the Chapter 30 benefits in order to receive an additional 12 months of Chapter 33 benefits.  Thus, it seems the August 2011 e-mail and follow-up letter were sent to confirm or clarify the Veteran's intentions in an effort to ensure that he understood the consequences of his actions and provide him an opportunity to rescind the application. 

The Veteran submitted a new VA Form 22-1990 in April 2012, requesting that he receive Chapter 33 benefits in lieu of Chapter 30 benefits effective May 22, 2012, which presumably was the start of the school semester.  The application form again included the language that the election was irrevocable, and that if he exhausted his entitlement to Chapter 30 benefits before the effective date of the Chapter 33 election, he could receive up to twelve additional months of benefits under Chapter 33.  However, this time the Veteran did not receive a response from the RO informing him that he had only 5 days remaining of Chapter 30 benefits, that he had an option of using up those benefits first and then reapplying for Chapter 33 benefits, and that the consequence of not choosing this route could be a double forfeiture, as he would forfeit both his remaining Chapter 30 benefits and twelve additional twelve months of Chapter 33 benefits.  

The Veteran also submitted a May 2012 application to change the education program or place of training to a different school, and again requesting that the education benefit he wished to receive was Chapter 33.  

In a May 2012 decision, the Veteran was provided a Certificate of Eligibility informing him that he had 5 days of Chapter 33 benefits remaining, and that his choice of school had been approved.  The decision made no mention of the fact that in receiving Chapter 33 benefits, he had permanently relinquished entitlement to Chapter 30 benefits and, more significantly, that he had lost potential entitlement to an additional twelve months of Chapter 33 benefits since he had not first used up the five remaining days of Chapter 30 benefits.  

In his June 2012 notice of disagreement (NOD), the Veteran stated that he knew he had five days remaining of his Chapter 30 benefits, but was informed by his local college VA counselor that he could elect to forfeit those days "to start using 12 months of 9/11 [benefits]."  He further wrote that he received the May 2012 Certificate of Eligibility, and sent it to his school.  Four days later, he was informed that his benefits would run out the next day, and he would have to find another means of payment for the rest of the class. 

The question is whether the Veteran made an irrevocable election for Chapter 33 benefits in lieu of Chapter 30 benefits, and at what point does such an election become irrevocable.  Does the point of no return occur upon mailing of the application, upon issuance of the decision and Certificate of Eligibility (which would almost amount to the same unless a claimant had an opportunity to revoke the application prior to the issuance of the decision), upon transference of Chapter 33 funds, or at some other stage?  The law does not answer this question.  It simply provides that an individual "may make an irrevocable election to receive" Chapter 33 benefits by, in relevant part, properly completing VA Form 22-1990 (emphasis added).  38 C.F.R. § 21.9520.  The discretionary word "may" likely applies to the choice of the form of election, i.e. by VA Form 22-1990 or other specified means, such as a written statement with certain required content, rather than the irrevocableness of the election itself once properly made.  See id.  At the same time, the regulation does not state that once the form or statement is submitted, the election becomes immediately irrevocable, with no means of retraction at that stage.  

Indeed, when the Veteran initially applied for Chapter 33 benefits in July 2010, he was provided the August 2011 e-mail and letter giving him an opportunity to rescind the application, use up the five days' worth of Chapter 30 benefits, and then reapply for Chapter 33 benefits.  For some reason, he was not provided this option in response to the application at issue.  Nevertheless, the fact that it had been offered before suggests that the election is not necessarily irrevocable upon mailing of the application.  Moreover, with such a short timeline of less than two weeks between issuance of the May 2012 decision and the commencement of school later that month, the Veteran was not given an opportunity to take any measures to revoke the election once that decision was issued, other than to appeal it.  He did appeal it a month later, but the RO found that this was not sufficient.  

The Board thus finds that the basic requirements for making an irrevocable election for Chapter 33 benefits have not been satisfied.  Specifically, the Veteran has provided very credible evidence that he had no idea he was forfeiting a possible twelve months' worth of Chapter 33 benefits, and that it was his specific intention to receive such benefits.  This intention is obvious on the face of the record given the proximity in time of his application to the near exhaustion of his Chapter 30 benefits.  As he was about to run out of such benefits, he would clearly wish to have more rather than less educational benefits when he was beginning a new school program in the form of an additional twelve months of Chapter 33 benefits.  Indeed, there was no possible advantage to the Veteran in receiving only five days of Chapter 33 benefits instead of Chapter 30 benefits in these circumstances. 

Perhaps most significantly, the fact that the record contains no letter or e-mail to the Veteran informing him of the five days remaining of Chapter 30 benefits, the consequences of making the election before exhausting them, and an opportunity to rescind the application or change the effective date, as was done in response to his prior application, further weighs against a finding that he made an irrevocable election.  At no stage in the process was he afforded such an opportunity. 

Finally, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) applies to education assistance claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 21.1031, 21.1032 (2014).  While the regulations do not state what kind of notice or assistance must be provided specific to Chapter 33 election claims in order to satisfy VA's duties under the VCAA, it is clear that the purpose of these duties is to aid in substantiating the claim.  Although the claim was technically granted, the effect was that the Veteran lost rather than received benefits, and when he attempted to remedy this situation by appealing the May 2012 decision a month later, was told that his election was irrevocable.  Under the statute, VA must make "reasonable efforts" to assist in substantiating a claim.  38 U.S.C.A. § 5103(a)(1).  As no notice or assistance was provided the Veteran, the Board finds that the basic requirements of the VCAA were not satisfied.  

Accordingly, the Board finds that the Veteran did not made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33).  


ORDER

The Veteran did not made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33); the appeal is granted. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


